Title: From John Adams to Moses Gill, 10 June 1775
From: Adams, John
To: Gill, Moses


     
      Phyladelphia June 10. 1775
      Dr Sir
     
     It would be a Relief to my Mind, if I could write freely to you concerning the Sentiments Principles, Facts and Arguments which are laid before us, in Congress: But Injunctions, and Engagements of Honour render this impossible. What I learn out of Doors among Citizens, Gentlemen, and Persons of all Denominations is not so sacred. I find that the general Sense abroad is to prepare for a vigorous defensive War, but at the Same Time to keep open the Door of Reconciliation—to hold the sword in one Hand and the Olive Branch in the other—to proceed with Warlike Measures, and conciliatory Measures Pari Passu.
     I am myself as fond of Reconciliation, if We could reasonably entertain Hopes of it upon a constitutional Basis, as any Man. But, I think, if We consider the Education of the Sovereign, and that the Lords the Commons, the Electors, the Army, the Navy, the officers of Excise, Customs &c., &c., have been now for many years gradually trained and disciplined by Corruption to the System of the Court, We shall be convinced that the Cancer is too deeply rooted, and too far spread to be cured by any thing short of cutting it out entire.
     We have ever found by Experience that Petitions, Negociation every Thing which holds out to the People Hopes of a Reconciliation without Bloodshed is greedily grasped at and relyed on—and they cannot be perswaded to think that it is so necessary to prepare for War as it really is. Hence our present Scarcity of Powder &c.
     However, this Continent is a vast, unweildy Machine. We cannot force Events. We must Suffer People to take their own Way in many Cases, when We think it leads wrong—hoping however and believing, that our Liberty and Felicity will be preserved in the End, tho not in the Speedyest and Surest Manner.
     In my opinion Powder and Artillery are the most efficacious, Sure, and infallibly conciliatory Measures We can adopt.
     Pray write me, by every opportunity—and beseech my Friends to write. Every Letter I receive does great good. The Gentleman to whom most Letters from our Province is addressed, has not Leisure to make the best use of them.
     There are three Powder Mills in this Province—two in New York but no Nitre—cant the Mass. begin to prepare both? Pray write me, minutely the State of the People of Boston, and our Army &c. Pray let me know if Mrs. Gill and Mr. Boylstone are out of Prison. I have never heard and have sufferd much Anxiety on their Account. My best Respects to them if they are to be seen by you.
    